IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT FORD, AN INDIVIDUAL,                             No. 85043
                                    Appellant,
                                vs.
                R.A.A.M. CORP.,
                                                                         FILE        11


                                    Respondent.
                                                                         OCT 06 2022
                                                                                 A. enwN
                                                                                  EME COURT

                                                                          DEPU     ERK



                                     ORDER DISMISSING APPEAL

                            Appellant filed a notice of appeal challenging an order denying
                a motion to alter or amend the judgment. Eighth Judicial District Court,
                Clark County; Susan Johnson, Judge.
                            Because this court has held that such orders are not
                independently appealable, this court entered an order directing appellant
                to show cause why the appeal should not be dismissed for lack of
                jurisdiction. See NRAP 3A(b). This court further noted that although a
                default had been entered against third-party defendant Valley Electric
                Association, no default judgment has been entered.           Appellant has
                responded and confirms that the appeal is from both the underlying
                judgment and the denial of the tolling motion.
                            However, the jurisdictional issue remains with respect to the
                default entered against Valley Electric. Appellant's argument that the
                entry of default should serve as a final disposition of claims against Valley
                Electric is unavailing. A default, unlike a default judgment, does not fully
                resolve any claims. See generally Estate of Lornastro v. Am. Family In.s.
                Grp., 124 Nev. 1060, 1068, 195 P.3d 339, 345 (2008) (recognizing the
                distinction between a default and a default judgment). Accordingly, the
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                             22 -31 s-Z3-
                district court has not entered a final written judgment adjudicating all the
                rights and liabilities of all the parties, and the district court did not certify
                its order as final pursuant to NRCP        4(b). Lee v. GNLV Corp., 116 Nev.
                424, 996 P.2d 416 (2000); KDI Sylvan Pools v. Workman, 107 Nev. 340, 810
                P.2d 1217 (1991); Rae v. All American Life & Cas. Co., 95 Nev. 920, 605 P.2d
                196 (1979). This court lacks jurisdiction, and
                             ORDERS this appeal DISMISSED.




                                                                                       J.
                                                     Hardesty


                                                             ..444G,0                  J.
                                                     Stiglich




                                                     Herndon



                cc:   Hon. Susan Johnson, District Judge
                      Kristine M. Kuzemka, Settlement Judge
                      Law Office of Corey B. Beck, P.C.
                      Olson, Cannon, Gormley, & Stoberski
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       2
911) I947A